UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 33-8553 Name of Registrant: Vanguard Quantitative Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments Vanguard Growth and Income Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (98.7%) 1 Consumer Discretionary (9.3%) Target Corp. 1,413,100 66,289 * O'Reilly Automotive Inc. 944,800 61,894 Carnival Corp. 1,615,400 60,787 Wynn Resorts Ltd. 416,059 59,721 * Ford Motor Co. 3,277,500 45,197 Viacom Inc. Class B 853,400 43,523 Kohl's Corp. 760,500 38,033 CBS Corp. Class B 1,145,400 32,632 Consumer Staples (11.6%) Dr Pepper Snapple Group Inc. 1,733,400 72,681 Kroger Co. 2,715,600 67,347 Coca-Cola Enterprises Inc. 2,270,800 66,262 Philip Morris International Inc. 844,100 56,361 Walgreen Co. 1,110,400 47,148 * Constellation Brands Inc. Class A 2,053,400 42,752 CVS Caremark Corp. 1,125,600 42,300 Wal-Mart Stores Inc. 749,800 39,844 Colgate-Palmolive Co. 271,700 23,749 Tyson Foods Inc. Class A 949,100 18,432 Hormel Foods Corp. 582,600 17,367 Procter & Gamble Co. 168,900 10,737 Energy (12.0%) Chevron Corp. 1,353,500 139,194 Exxon Mobil Corp. 1,273,036 103,600 ConocoPhillips 1,254,400 94,318 Valero Energy Corp. 2,053,700 52,513 Devon Energy Corp. 534,000 42,085 Helmerich & Payne Inc. 475,600 31,447 National Oilwell Varco Inc. 307,000 24,010 Marathon Oil Corp. 221,100 11,648 * Tesoro Corp. 400,800 9,182 Halliburton Co. 129,200 6,589 Murphy Oil Corp. 78,500 5,154 * Denbury Resources Inc. 250,300 5,006 Financials (14.9%) JPMorgan Chase & Co. 2,394,800 98,043 Discover Financial Services 2,484,100 66,450 Prudential Financial Inc. 939,600 59,749 Weyerhaeuser Co. 2,636,000 57,623 Aflac Inc. 1,231,800 57,501 KeyCorp 6,889,300 57,388 Comerica Inc. 1,574,800 54,441 Fifth Third Bancorp 3,214,300 40,982 T Rowe Price Group Inc. 621,800 37,519 Leucadia National Corp. 1,050,800 35,832 State Street Corp. 556,400 25,088 MetLife Inc. 349,300 15,324 Franklin Resources Inc. 99,100 13,011 * Berkshire Hathaway Inc. Class B 145,800 11,284 Unum Group 222,800 5,677 Huntington Bancshares Inc./OH 723,000 4,743 SunTrust Banks Inc. 171,600 4,427 Ameriprise Financial Inc. 58,900 3,397 Wells Fargo & Co. 88,100 2,472 Health Care (11.8%) Eli Lilly & Co. 1,951,300 73,232 * Express Scripts Inc. 1,204,500 65,019 * Amgen Inc. 1,021,800 59,622 Abbott Laboratories 1,041,100 54,783 Humana Inc. 653,700 52,649 Bristol-Myers Squibb Co. 1,780,092 51,552 Johnson & Johnson 707,200 47,043 * Watson Pharmaceuticals Inc. 674,700 46,372 Pfizer Inc. 973,600 20,056 St. Jude Medical Inc. 390,500 18,619 * Life Technologies Corp. 348,900 18,167 Merck & Co. Inc. 195,100 6,885 * Varian Medical Systems Inc. 53,800 3,767 Industrials (8.7%) General Electric Co. 4,031,900 76,042 United Parcel Service Inc. Class B 958,700 69,918 PACCAR Inc. 1,195,300 61,068 Northrop Grumman Corp. 705,700 48,940 Cummins Inc. 332,800 34,441 General Dynamics Corp. 322,800 24,055 United Technologies Corp. 262,300 23,216 Textron Inc. 939,000 22,170 Caterpillar Inc. 208,200 22,165 Information Technology (19.7%) * Apple Inc. 497,500 166,996 Microsoft Corp. 4,878,500 126,841 International Business Machines Corp. 710,400 121,869 Intel Corp. 4,125,800 91,428 Corning Inc. 2,810,200 51,005 Computer Sciences Corp. 1,209,800 45,924 CA Inc. 1,989,200 45,433 Cisco Systems Inc. 2,685,200 41,916 Oracle Corp. 1,191,700 39,219 Qualcomm Inc. 620,500 35,238 * Google Inc. Class A 57,440 29,086 Visa Inc. Class A 311,400 26,239 Xerox Corp. 1,169,200 12,171 * Lexmark International Inc. Class A 276,700 8,096 Hewlett-Packard Co. 215,100 7,830 * SanDisk Corp. 155,200 6,441 * Fiserv Inc. 52,400 3,282 Materials (2.4%) Freeport-McMoRan Copper & Gold Inc. 1,464,700 77,483 EI du Pont de Nemours & Co. 260,100 14,058 Eastman Chemical Co. 125,200 12,779 Telecommunication Services (4.6%) AT&T Inc. 3,817,900 119,920 Verizon Communications Inc. 2,172,800 80,894 Utilities (3.7%) Consolidated Edison Inc. 1,071,800 57,063 Wisconsin Energy Corp. 1,388,400 43,526 American Electric Power Co. Inc. 866,400 32,646 Entergy Corp. 172,200 11,758 Pepco Holdings Inc. 577,400 11,334 CMS Energy Corp. 298,800 5,883 Total Common Stocks (Cost $3,781,778) Market Value Coupon Shares ($000) Temporary Cash Investment (1.5%) 1 Money Market Fund (1.5%) 2 Vanguard Market Liquidity Fund (Cost $64,403) 0.140% 64,402,792 64,403 Total Investments (100.2%) (Cost $3,846,181) Other Assets and Liabilities-Net (-0.2%) 3 Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 99.7% and 0.5%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Cash of $7,110,000, has been segregated as initial margin for open futures contracts. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Growth and Income Fund Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At June 30, 2011, 100% of the fund's investments were valued based on Level 1 inputs. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2011 134 44,069 1,286 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2011, the cost of investment securities for tax purposes was $3,846,181,000. Net unrealized appreciation of investment securities for tax purposes was $533,114,000, consisting of unrealized gains of $615,421,000 on securities that had risen in value since their purchase and $82,307,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Broad Market Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (11.2%) Starbucks Corp. 67,600 2,670 CBS Corp. Class B 88,300 2,516 Comcast Corp. Class A 99,091 2,511 Time Warner Cable Inc. 31,962 2,494 * Ford Motor Co. 176,162 2,429 * AutoZone Inc. 7,200 2,123 Limited Brands Inc. 53,850 2,071 Macy's Inc. 69,100 2,021 Polaris Industries Inc. 17,800 1,979 * DISH Network Corp. Class A 64,500 1,978 Dillard's Inc. Class A 33,300 1,736 * Tempur-Pedic International Inc. 21,400 1,451 Ross Stores Inc. 17,900 1,434 Brinker International Inc. 58,300 1,426 Williams-Sonoma Inc. 36,682 1,339 Weight Watchers International Inc. 16,000 1,208 * Las Vegas Sands Corp. 22,900 967 Advance Auto Parts Inc. 15,800 924 * priceline.com Inc. 1,700 870 VF Corp. 7,400 803 * TRW Automotive Holdings Corp. 12,663 748 Gannett Co. Inc. 49,700 712 * Liberty Global Inc. Class A 14,700 662 Foot Locker Inc. 27,200 646 Autoliv Inc. 8,100 635 Viacom Inc. Class B 8,395 428 * Warnaco Group Inc. 7,700 402 McDonald's Corp. 2,031 171 Consumer Staples (8.9%) Philip Morris International Inc. 68,650 4,584 Procter & Gamble Co. 45,551 2,896 Wal-Mart Stores Inc. 54,165 2,878 Sara Lee Corp. 112,600 2,138 Estee Lauder Cos. Inc. Class A 20,300 2,135 Coca-Cola Enterprises Inc. 69,800 2,037 Hershey Co. 35,600 2,024 * Constellation Brands Inc. Class A 86,300 1,797 Dr Pepper Snapple Group Inc. 41,400 1,736 Kroger Co. 64,900 1,609 Coca-Cola Co. 19,790 1,332 Costco Wholesale Corp. 10,400 845 B&G Foods Inc. Class A 39,000 804 PepsiCo Inc. 9,900 697 Walgreen Co. 16,200 688 * Smithfield Foods Inc. 28,100 615 Herbalife Ltd. 10,600 611 Tyson Foods Inc. Class A 25,100 487 Colgate-Palmolive Co. 5,330 466 ConAgra Foods Inc. 11,100 286 Hormel Foods Corp. 9,000 268 Nu Skin Enterprises Inc. Class A 5,800 218 MGP Ingredients Inc. 12,234 107 Energy (11.1%) Exxon Mobil Corp. 135,320 11,012 Chevron Corp. 63,865 6,568 ConocoPhillips 59,200 4,451 Apache Corp. 23,140 2,855 Marathon Oil Corp. 50,800 2,676 National Oilwell Varco Inc. 33,700 2,636 Occidental Petroleum Corp. 24,040 2,501 Hess Corp. 20,900 1,563 Devon Energy Corp. 17,400 1,371 Valero Energy Corp. 36,100 923 Schlumberger Ltd. 10,300 890 * Newfield Exploration Co. 12,100 823 El Paso Corp. 19,700 398 Pioneer Natural Resources Co. 3,100 278 Financials (16.4%) JPMorgan Chase & Co. 132,336 5,418 Wells Fargo & Co. 95,070 2,668 American Express Co. 50,820 2,627 Capital One Financial Corp. 46,700 2,413 Travelers Cos. Inc. 38,200 2,230 PNC Financial Services Group Inc. 36,900 2,200 Chubb Corp. 34,270 2,146 US Bancorp 79,650 2,032 Ameriprise Financial Inc. 34,300 1,978 Moody's Corp. 50,600 1,941 Torchmark Corp. 28,800 1,847 * Arch Capital Group Ltd. 54,500 1,740 Aflac Inc. 34,640 1,617 Franklin Resources Inc. 12,100 1,589 * World Acceptance Corp. 21,956 1,440 * Berkshire Hathaway Inc. Class B 18,400 1,424 KeyCorp 168,200 1,401 Discover Financial Services 52,200 1,396 Reinsurance Group of America Inc. Class A 22,800 1,388 Allied World Assurance Co. Holdings Ltd. 20,341 1,171 Vornado Realty Trust 11,100 1,034 Fifth Third Bancorp 76,800 979 M&T Bank Corp. 10,500 924 Taubman Centers Inc. 14,800 876 Bank of America Corp. 76,745 841 Rayonier Inc. 12,400 810 * Forest City Enterprises Inc. Class A 41,100 767 Hospitality Properties Trust 31,500 764 American Financial Group Inc. 21,300 760 CBL & Associates Properties Inc. 41,600 754 * Credit Acceptance Corp. 8,800 743 Citigroup Inc. 17,500 729 Lexington Realty Trust 78,600 718 Sun Communities Inc. 18,900 705 BOK Financial Corp. 12,200 668 Nelnet Inc. Class A 29,600 653 ProLogis Inc. 17,700 634 Commerce Bancshares Inc. 14,200 611 Cash America International Inc. 8,600 498 * NASDAQ OMX Group Inc. 19,300 488 Public Storage 4,100 467 * CB Richard Ellis Group Inc. Class A 16,400 412 Ashford Hospitality Trust Inc. 28,300 352 Pennsylvania REIT 16,495 259 NYSE Euronext 5,900 202 National Retail Properties Inc. 4,100 101 Montpelier Re Holdings Ltd. 2,900 52 City Holding Co. 1,300 43 Health Care (12.5%) Pfizer Inc. 265,764 5,475 Johnson & Johnson 54,407 3,619 UnitedHealth Group Inc. 63,575 3,279 Bristol-Myers Squibb Co. 100,852 2,921 Eli Lilly & Co. 70,920 2,662 * Biogen Idec Inc. 24,200 2,587 McKesson Corp. 29,000 2,426 * Agilent Technologies Inc. 46,500 2,377 Humana Inc. 28,050 2,259 AmerisourceBergen Corp. Class A 53,500 2,215 * Forest Laboratories Inc. 56,000 2,203 * AMERIGROUP Corp. 28,700 2,022 * Charles River Laboratories International Inc. 42,600 1,732 CIGNA Corp. 28,100 1,445 * Express Scripts Inc. 25,000 1,350 Cooper Cos. Inc. 12,700 1,006 Cardinal Health Inc. 21,400 972 Warner Chilcott plc Class A 35,900 866 Merck & Co. Inc. 18,483 652 WellPoint Inc. 5,000 394 * Mettler-Toledo International Inc. 2,100 354 Aetna Inc. 7,700 340 * Health Management Associates Inc. Class A 20,000 216 * Bruker Corp. 9,500 193 * Waters Corp. 1,800 172 * Cephalon Inc. 1,700 136 * Par Pharmaceutical Cos. Inc. 1,800 59 Industrials (11.3%) General Electric Co. 286,380 5,401 Caterpillar Inc. 32,200 3,428 CSX Corp. 92,711 2,431 Northrop Grumman Corp. 32,630 2,263 Parker Hannifin Corp. 24,200 2,172 Eaton Corp. 42,200 2,171 Cummins Inc. 20,800 2,153 PACCAR Inc. 41,500 2,120 Joy Global Inc. 20,800 1,981 United Parcel Service Inc. Class B 27,100 1,976 Deere & Co. 23,000 1,896 Towers Watson & Co. Class A 28,200 1,853 * Sauer-Danfoss Inc. 32,400 1,633 Timken Co. 30,100 1,517 Dover Corp. 18,600 1,261 United Technologies Corp. 14,140 1,252 Rockwell Automation Inc. 10,400 902 Honeywell International Inc. 14,524 865 * Delta Air Lines Inc. 78,600 721 Waste Connections Inc. 17,200 546 Pitney Bowes Inc. 14,300 329 Southwest Airlines Co. 25,600 292 Deluxe Corp. 7,100 175 * EnerSys 3,500 120 Avery Dennison Corp. 2,200 85 * Amerco Inc. 600 58 * Dollar Thrifty Automotive Group Inc. 660 49 * Esterline Technologies Corp. 600 46 Information Technology (17.5%) * Apple Inc. 25,820 8,667 International Business Machines Corp. 39,842 6,835 Microsoft Corp. 235,897 6,133 Accenture plc Class A 45,800 2,767 Altera Corp. 49,200 2,280 * Motorola Solutions Inc. 46,700 2,150 * NetApp Inc. 40,600 2,143 * VMware Inc. Class A 21,200 2,125 * IAC/InterActiveCorp 55,300 2,111 Hewlett-Packard Co. 57,099 2,078 * Intuit Inc. 37,900 1,965 * Fiserv Inc. 30,200 1,891 * Dell Inc. 107,800 1,797 Texas Instruments Inc. 52,870 1,736 Western Union Co. 80,700 1,616 * Teradata Corp. 25,700 1,547 Oracle Corp. 41,248 1,357 * Motorola Mobility Holdings Inc. 54,187 1,194 * Google Inc. Class A 2,290 1,160 Anixter International Inc. 16,100 1,052 Intel Corp. 44,890 995 * Vishay Intertechnology Inc. 63,200 951 Opnet Technologies Inc. 21,000 860 * Silicon Image Inc. 112,800 729 * Electronic Arts Inc. 27,600 651 * Novellus Systems Inc. 17,700 640 * Fairchild Semiconductor International Inc. Class A 36,000 602 * Advanced Micro Devices Inc. 66,500 465 * Autodesk Inc. 12,000 463 * Ancestry.com Inc. 10,900 451 * JDS Uniphase Corp. 22,000 367 * Veeco Instruments Inc. 7,200 349 * RF Micro Devices Inc. 52,300 320 Cisco Systems Inc. 17,950 280 Qualcomm Inc. 3,300 187 MAXIMUS Inc. 1,700 141 * Teradyne Inc. 8,500 126 * Lattice Semiconductor Corp. 13,400 87 Materials (4.2%) EI du Pont de Nemours & Co. 55,980 3,026 Eastman Chemical Co. 18,500 1,888 Ball Corp. 45,600 1,754 Ashland Inc. 24,000 1,551 Freeport-McMoRan Copper & Gold Inc. 23,400 1,238 Dow Chemical Co. 31,300 1,127 Southern Copper Corp. 28,200 927 International Paper Co. 30,600 912 Domtar Corp. 8,500 805 Celanese Corp. Class A 13,700 730 Innophos Holdings Inc. 8,500 415 Lubrizol Corp. 1,600 215 * Solutia Inc. 4,600 105 Telecommunication Services (3.0%) AT&T Inc. 193,229 6,069 Verizon Communications Inc. 112,757 4,198 CenturyLink Inc. 5,757 233 * Vonage Holdings Corp. 41,200 182 Utilities (3.6%) Dominion Resources Inc. 48,600 2,346 Northeast Utilities 54,600 1,920 CMS Energy Corp. 93,600 1,843 Pinnacle West Capital Corp. 41,300 1,841 Portland General Electric Co. 69,400 1,754 Entergy Corp. 17,600 1,202 Integrys Energy Group Inc. 10,200 529 Avista Corp. 20,000 514 IDACORP Inc. 6,700 265 Southwest Gas Corp. 6,700 259 Piedmont Natural Gas Co. Inc. 1,900 57 Total Common Stocks (Cost $278,210) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.140% 595,987 596 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Federal Home Loan Bank Discount Notes 0.070% 8/17/11 100 100 3,4 Freddie Mac Discount Notes 0.080% 8/15/11 150 150 Total Temporary Cash Investments (Cost $846) Total Investments (99.9%) (Cost $279,056) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and (0.1%), respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 4 Securities with a value of $150,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 349,868   Temporary Cash Investments 596 250  Futures ContractsAssets 1 9   Total 350,473 250  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of Structured Broad Market Fund futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2011 3 986 27 E-mini S&P 500 Index September 2011 4 66 1 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At June 30, 2011, the cost of investment securities for tax purposes was $279,056,000. Net unrealized appreciation of investment securities for tax purposes was $71,658,000, consisting of unrealized gains of $77,103,000 on securities that had risen in value since their purchase and $5,445,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Structured Large-Cap Equity Fund Schedule of Investments As of June 30, 2011 Market Value Shares ($000) Common Stocks (99.7%) 1 Consumer Discretionary (11.4%) * DIRECTV Class A 78,600 3,994 * Ford Motor Co. 282,806 3,900 Starbucks Corp. 92,475 3,652 Time Warner Cable Inc. 45,100 3,520 NIKE Inc. Class B 38,500 3,464 CBS Corp. Class B 115,140 3,280 * priceline.com Inc. 6,100 3,123 Macy's Inc. 104,300 3,050 VF Corp. 27,200 2,953 * AutoZone Inc. 9,560 2,819 Wynn Resorts Ltd. 19,250 2,763 Comcast Corp. Class A Special Shares 111,200 2,694 Limited Brands Inc. 70,018 2,692 Target Corp. 48,600 2,280 Ross Stores Inc. 27,800 2,227 Comcast Corp. Class A 79,925 2,025 Viacom Inc. Class B 22,800 1,163 McDonald's Corp. 9,697 818 Walt Disney Co. 14,429 563 * Amazon.com Inc. 1,500 307 Consumer Staples (10.5%) Philip Morris International Inc. 101,936 6,806 Procter & Gamble Co. 104,344 6,633 Wal-Mart Stores Inc. 73,596 3,911 Altria Group Inc. 144,900 3,827 Coca-Cola Co. 48,240 3,246 Kroger Co. 121,300 3,008 Coca-Cola Enterprises Inc. 98,700 2,880 Sara Lee Corp. 151,000 2,868 Lorillard Inc. 25,800 2,809 Reynolds American Inc. 69,300 2,568 Colgate-Palmolive Co. 22,600 1,975 Whole Foods Market Inc. 26,100 1,656 PepsiCo Inc. 23,392 1,648 Dr Pepper Snapple Group Inc. 33,200 1,392 Walgreen Co. 26,200 1,112 * Constellation Brands Inc. Class A 21,800 454 Safeway Inc. 17,200 402 Energy (12.3%) Exxon Mobil Corp. 211,939 17,248 Chevron Corp. 96,856 9,961 ConocoPhillips 84,359 6,343 Marathon Oil Corp. 70,500 3,714 El Paso Corp. 148,625 3,002 Hess Corp. 39,600 2,960 Occidental Petroleum Corp. 27,851 2,898 Anadarko Petroleum Corp. 31,500 2,418 Schlumberger Ltd. 23,025 1,989 Halliburton Co. 33,500 1,708 * Tesoro Corp. 62,700 1,436 Chesapeake Energy Corp. 45,950 1,364 Devon Energy Corp. 2,900 229 Financials (15.0%) JPMorgan Chase & Co. 199,929 8,185 Wells Fargo & Co. 263,935 7,406 Citigroup Inc. 108,025 4,498 US Bancorp 156,224 3,985 Capital One Financial Corp. 64,400 3,328 Travelers Cos. Inc. 55,668 3,250 Franklin Resources Inc. 24,726 3,246 PNC Financial Services Group Inc. 52,800 3,147 Discover Financial Services 116,850 3,126 Chubb Corp. 48,643 3,046 Ameriprise Financial Inc. 47,400 2,734 Moody's Corp. 67,100 2,573 Torchmark Corp. 40,100 2,572 * CB Richard Ellis Group Inc. Class A 99,300 2,494 Kimco Realty Corp. 121,800 2,270 ACE Ltd. 34,400 2,264 * NASDAQ OMX Group Inc. 85,400 2,161 Bank of America Corp. 179,553 1,968 * Berkshire Hathaway Inc. Class B 18,705 1,448 * Berkshire Hathaway Inc. Class A 11 1,277 Aflac Inc. 19,094 891 Simon Property Group Inc. 6,300 732 Vornado Realty Trust 5,000 466 Goldman Sachs Group Inc. 2,998 399 Health Care (11.9%) Pfizer Inc. 400,619 8,253 Johnson & Johnson 85,346 5,677 UnitedHealth Group Inc. 88,154 4,547 Bristol-Myers Squibb Co. 147,200 4,263 Eli Lilly & Co. 101,287 3,801 * Biogen Idec Inc. 31,700 3,389 WellPoint Inc. 42,500 3,348 CIGNA Corp. 59,500 3,060 Humana Inc. 36,120 2,909 AmerisourceBergen Corp. Class A 69,898 2,894 * Forest Laboratories Inc. 73,250 2,882 * Watson Pharmaceuticals Inc. 41,440 2,848 * Agilent Technologies Inc. 47,550 2,430 Merck & Co. Inc. 47,394 1,673 Baxter International Inc. 11,200 669 Abbott Laboratories 9,768 514 Aetna Inc. 6,270 276 Industrials (10.6%) General Electric Co. 508,822 9,596 Caterpillar Inc. 45,800 4,876 United Parcel Service Inc. Class B 65,621 4,786 Honeywell International Inc. 64,400 3,838 CSX Corp. 136,044 3,567 Northrop Grumman Corp. 46,016 3,191 Eaton Corp. 57,200 2,943 Cummins Inc. 27,795 2,876 Parker Hannifin Corp. 32,000 2,872 PACCAR Inc. 49,600 2,534 General Dynamics Corp. 20,700 1,542 Deere & Co. 14,050 1,158 Union Pacific Corp. 9,500 992 WW Grainger Inc. 5,100 784 United Technologies Corp. 7,736 685 Pitney Bowes Inc. 22,400 515 Avery Dennison Corp. 9,000 348 3M Co. 1,613 153 Dover Corp. 1,700 115 Information Technology (17.2%) * Apple Inc. 40,042 13,441 International Business Machines Corp. 59,690 10,240 Microsoft Corp. 305,741 7,949 Oracle Corp. 211,588 6,963 Texas Instruments Inc. 104,200 3,421 Intel Corp. 144,253 3,197 * NetApp Inc. 60,565 3,196 * Cognizant Technology Solutions Corp. Class A 41,600 3,051 * Motorola Solutions Inc. 63,050 2,903 Western Union Co. 133,900 2,682 * Fiserv Inc. 40,800 2,555 * Google Inc. Class A 4,955 2,509 * Dell Inc. 147,500 2,459 * Motorola Mobility Holdings Inc. 98,956 2,181 Altera Corp. 40,900 1,896 * Electronic Arts Inc. 76,100 1,796 Cisco Systems Inc. 99,015 1,546 Hewlett-Packard Co. 34,400 1,252 Qualcomm Inc. 17,657 1,003 * Advanced Micro Devices Inc. 137,800 963 * Autodesk Inc. 18,000 695 * Teradata Corp. 10,739 646 Jabil Circuit Inc. 26,500 535 * Novellus Systems Inc. 7,600 275 Materials (3.8%) EI du Pont de Nemours & Co. 78,563 4,246 Freeport-McMoRan Copper & Gold Inc. 76,900 4,068 Dow Chemical Co. 92,300 3,323 PPG Industries Inc. 31,900 2,896 Eastman Chemical Co. 24,200 2,470 Telecommunication Services (3.5%) AT&T Inc. 293,235 9,211 Verizon Communications Inc. 165,996 6,180 CenturyLink Inc. 7,820 316 Utilities (3.5%) Northeast Utilities 72,700 2,557 Structured Large-Cap Equity Fund * AES Corp. 200,400 2,553 CMS Energy Corp. 129,438 2,549 TECO Energy Inc. 125,100 2,363 Pepco Holdings Inc. 114,700 2,252 Ameren Corp. 48,700 1,404 Integrys Energy Group Inc. 25,000 1,296 Pinnacle West Capital Corp. 11,000 490 Sempra Energy 3,400 180 Entergy Corp. 800 55 Total Common Stocks (Cost $356,354) Market Value Coupon Shares ($000) Temporary Cash Investments (0.2%) 1 Money Market Fund (0.1%) 2 Vanguard Market Liquidity Fund 0.140% 641,000 641 Face Market Maturity Amount Value Coupon Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 3,4 Federal Home Loan Bank Discount Notes 0.050% 8/5/11 200 200 Total Temporary Cash Investments (Cost $840) Total Investments (99.9%) (Cost $357,194) Other Assets and Liabilities-Net (0.1%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and (0.1%), respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Securities with a value of $200,000 have been segregated as initial margin for open futures contracts. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Structured Large-Cap Equity Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of June 30, 2011, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 447,785   Temporary Cash Investments 641 200  Futures ContractsAssets 1 10   Total 448,436 200  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At June 30, 2011, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index September 2011 2 658 17 E-mini S&P 500 Index September 2011 7 460 15 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Structured Large-Cap Equity Fund D. At June 30, 2011, the cost of investment securities for tax purposes was $357,194,000. Net unrealized appreciation of investment securities for tax purposes was $91,432,000, consisting of unrealized gains of $94,430,000 on securities that had risen in value since their purchase and $2,998,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARDQUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARDQUANTITATIVE FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: August 18, 2011 VANGUARD QUANTITATIVE FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: August 18, 2011 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
